DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 8-15, 18-20 and 23-24 are pending.  The pending claims comprise 2 groups of claims:
	1) method1: 1-5, 8-10 and 23-24, and  
2) apparatus/system1: 11-15 and 18-20.    
	They appear to have similar scope.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
1) 101 Issue: None.
The claim deals with a technical system between a computing device, a user interface, a kiosk device positioned at a defined location that has a unique “URL”, that can only be accessed from pre-approved “ID” addresses that correspond to the defined location and is configured with one camera for receiving live input at a defined location, integration of the feedback information with a CRM application, extracting of the feedback information using natural language processing, interacting with a bridge device customized in accordance with a configuration of the kiosk and configured to automatically broadcast inputs via one or more “APIs”.  The combination of the kiosk device with a unique URL, the natural language processing of the feedback information, and the bridge device that’s customized based on the kiosk device are not considered a “generic or general-purpose computer” system.  There is enough technology here to meet the “additional element” and “significantly more” test.
	2) 112, 2nd issue: 
	The amendment of 4/4/2022 overcame the previous rejection of 01/03/2022.  
3) 103 Rejection: Withdrawn.
Claim for a method/system for accessing a database that includes (i) electronic business information representing a plurality of respective businesses that sell products and/or services to customers; (2i) electronic customer information representing a plurality of respective customers that purchase the products and/or services from the respective businesses; and
(3i) electronic feedback information representing submissions from the respective customers regarding experiences of the customers in connection with the respective businesses and
wherein the information is associated with a sale of a product/service that is processed to associate a code with the sale, and 
wherein the customer is prompted to submit feedback information associated with the business or sale of the product/service and the feedback information is stored in the database to provide feedback information in a virtual guestbook associated with the business are not taught as shown in independent (1) method1 claim 1, or correspondent (2) apparatus/system1 claim 11, is neither anticipated by, nor obvious in view of, 
(1) RONEN US 2009/0.070.228, and (2) DU 2014/0.278.783, and (3) SCHILIT et al. US 8,626,135, and (4) JEFFS et al. US 2014/0.143.157, and (5) JONES US 2005/0.228.593, since claimed invention, which teaches:
[7] transmitting, by the computing device, the feedback information, to a bridge device customized in accordance with a configuration of the kiosk and configured to automatically
broadcast inputs via one or more application programming interfaces (“APIs’”);
	[8] selecting, by the computing device, one of a plurality of respective computing devices, wherein the selecting is based on:
	(i) the customer who submitted the feedback information; 
(2i) the location where the feedback information was submitted; 
(3i) feedback information previously submitted by the customer and reviewed by other customers;
(4i) a determined experience of the customer; and
	(5i) a highest relative certainty of the possible meanings of the extracted specific words; and
[9] transmitting, by the computing device, the feedback information to the selected one respective computing device.
which references neither disclose nor suggest.

The nearest Foreign Patent is WO-0124576-A1 but this foreign reference fails to teach the cited steps above.  See Notice of Reference Cited, IDS-892, filed 1/3/2022. 
The nearest NPL is (1) Article “Data Mining for Customer Service Support”, by S.C. Hui, but this reference also fails to teach the cited steps above and other features.  See Notice of Reference cited, IDS-892, filed 4/13/2022.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806. The examiner can normally be reached M-F: 6:30-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN D NGUYEN/Primary Examiner, Art Unit 3689